Citation Nr: 0212640	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  95-20 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an initial compensable disability rating 
for malaria

2.  Entitlement to service connection  for bronchitis.

3.  Entitlement to service connection for bronchitis, claimed 
as a residual of exposure to mustard gas during service.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1943 to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. That rating decision granted service 
connection for malaria and assigned a noncompensable (0%) 
disability rating.  That rating decision also denied 
entitlement to service connection for service connection for 
bronchitis on a direct basis.  Subsequently, a November 1993 
RO rating decision denied service connection for bronchitis 
as a residual of mustard gas exposure.  

The Board notes that it has recharacterized the issue of 
entitlement to a compensable rating for malaria in order to 
comply with the recent opinion by the United States Court of 
Appeals for Veterans Claims (Court), in Fenderson v. West, 12 
Vet. App. 119 (1999).  In that case, the Court held, in 
pertinent part, that the RO had never properly provided the 
appellant with a statement of the case (SOC) concerning an 
issue, as the document addressing that issue "mistakenly 
treated the right-testicle claim as one for an '[i]ncreased 
evaluation for service[-]connected ... residuals of surgery to 
right testicle' ... rather than as a disagreement with the 
original rating award, which is what it was."  Fenderson. 12 
Vet. App. 132 (1999), emphasis in the original.  The Court 
then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for issuance of a SOC.  Id.

As in Fenderson, the RO in this case has also identified the 
issue as a claim for increased disability rating, rather than 
as a disagreement with the original rating award.  However, 
the RO issued a SOC providing the appellant with the 
appropriate applicable law and regulations and an adequate 
discussion of the basis for the RO's assignment of the 
initial disability evaluation for these conditions.  In 
addition, the appellant's pleadings herein clearly indicate 
that he is aware that his appeal involves the RO's assignment 
of an initial disability evaluation.  Consequently, the Board 
sees no prejudice to the appellant in recharacterizing the 
issues on appeal to properly reflect the appellant's 
disagreement with the initial disability evaluations 
assigned.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The case was previously before the Board on several 
occasions, when it was remanded for examination of the 
veteran, medical opinions, and development of evidence from 
the service department with respect to mustard gas exposure.  
The requested development has been completed.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2. There is no competent medical evidence that the veteran 
has suffered any relapse of his service-connected malaria.

3.  There is no competent medical evidence that the veteran 
has ever had any residual disability resulting from malaria.

4. There is no competent medical evidence that the veteran 
has ever had a positive malarial parasite blood smear test.  

5. The service-connected malaria does not result in a 
compensable disability.

6.  There is no competent evidence of exposure to mustard gas 
or Lewisite during service.

7.  The service medical records show a single diagnosis of 
acute bronchitis during service.  

8.  The symptoms of acute bronchitis during service were 
transitory in nature and resolved without residual 
disability.  

9.  An October 2001 VA examination report contains the 
diagnosis of chronic bronchitis.

10.  There is no medical opinion or other competent evidence 
linking the current chronic bronchitis to the veteran's 
active military service.  

11.  The veteran does not have chronic bronchitis as a result 
of disease or injury during his active military service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
malaria have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.88a, Diagnostic Code 6304 (1994), 
amended by 38 C.F.R. § 4.88b, Diagnostic Code 6304 (2001).

2.  Chronic bronchitis was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
incurred in service as a residual of exposure to mustard gas 
during service,.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1137 (West 1991); 38 C.F.R. §§ 3.303, 3.316 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
his claim and to provide him notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

The Board finds that a remand or additional development is 
not required in the present case.  This case has been pending 
for years.  During this time, the VA has undertaken 
considerable development of this case, including obtaining 
medical opinions and following the procedures specific to a 
claim relating to mustard gas exposure.  The service medical 
records have been obtained.  Moreover, a March 2002 letter to 
the veteran informed him of VA's duty to assist him with his 
claims.  There is no indication of the existence of any other 
information pertinent to these claims that could be obtained.



II.  Malaria

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (2001). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2001).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (2001).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran served in the Marine Corps during World War II.  
He saw combat service in the Pacific Theater of operations.  
His service medical records appear to be complete; they 
contain entrance and separation medical examination reports 
and treatment records spanning the veteran's period of 
service.  A treatment record dated August 1944 indicates a 
diagnosis of "malaria, type undetermined."  However, this 
record specifically states "smear for malaria Neg[itive]."  
Treatment records from February 1945 indicate that the 
veteran had chills, fever, chronic cough and general malaise 
for two days.  The medical history notes "malaria in July 
'44 (Guam campaign)."  However, the record specifically 
indicates that "recent malarial smear negative."  The 
diagnosis was acute bronchitis.  In February 1946, separation 
examination of the veteran was conducted.  There is no 
indication on the examination report that the veteran 
suffered from any residuals of malaria. 

The veteran separated from active service in February 1946. 
He filed his claim s in November 1991, almost half a century 
after service.  He indicated that he was treated by a private 
physician for 30 years after service, but that the records of 
this treatment had been destroyed and were unavailable.  A 
private medical treatment record dated February 2000 
indicates that the veteran reported having fever, and chills.  
However, there is no diagnosis of malaria.  

In October 2001, a VA examination of the veteran was 
conducted.  The examining physician noted the veteran's 
apparent inservice history of malaria.  The veteran reported 
having occasional chills.  Physical examination revealed no 
symptoms or residuals of malaria.  A malaria parasite blood 
smear test was conducted and was negative.  

The VA Schedule for Rating Disabilities for evaluating the 
degree of impairment resulting from malaria was changed 
during the course of the veteran's appeal.  Compare 38 C.F.R. 
§ 4.88a, Diagnostic Code 6304 (1994), with 38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (2001).  VAOPGCPREC 11-97 at 3-4 (Mar. 
25, 1997); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  
Where regulations change during the course of an appeal, the 
Board must determine which set of regulations, the old or the 
new, is more favorable to the claimant and apply the one more 
favorable to the case.  VAOPGCPREC 11-97 at 1; Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  This 
determination depends on the facts of the particular case 
and, therefore, is made on a case-by-case basis.  VAOPGCPREC 
11-97 at 2.

Under the prior rating schedule, the service connected 
malaria was currently rated as noncompensable (0%) percent 
disabling under diagnostic code 6304.  A 10 percent rating 
contemplates recently active malaria with one relapse in the 
past year; or old cases with moderate disability.  A 30 
percent rating contemplates recently active malaria with 2 
relapses in past 6 months; or old cases with anemia.  A 50 
percent rating contemplates clinically active malaria which 
requires intensive treatment, or recently active malaria with 
3 or more relapses over past 6 months; or old cases with 
marked general impairment of health.  A 100 percent rating, 
the highest rating assignable based under that code, 
contemplates clinically active malaria so as to require 
hospital treatment for a contemplated or elapsed period of 14 
days or more; or with a combination of cerebral symptoms, 
enlarged spleen, anemia or other severe symptoms.  38 C.F.R. 
Part 4, § 4.88a, Code 6304 (1994). None of the criteria for a 
compensable rating for malaria has been shown in this case.

 The Board notes that the rating schedule provides some 
guidance with respect to the rating of malaria. The 
regulations state:

In rating disability from malaria, once identified 
by clinical and laboratory methods, or by clinical 
methods alone where the disease is endemic, the 
clinical course of the disease, the frequency and 
severity of recurrences, the necessity for and the 
reaction to medication, should be the basis of 
evaluation, not the presence or absence of 
parasites.  When there have been relapses 
following the initial course of treatment, further 
relapses are to be expected and for some time the 
veteran must be given the benefit of the doubt as 
to unexplained fever of short duration, controlled 
by medication specific for malaria.

38 C.F.R. § 4.88 (1994).

However, there are two notes to rating code 6304, Malaria, 
which also provide very specific guidance for the rating of 
service-connected malaria disabilities. Note one states:

The evaluations under Code 6304 are to be assigned 
on the basis of dates and frequency of recurrences 
and relapses and severity of significant residuals, 
if any, based on the clinical records of the service 
department or other acceptable evidence relating to 
the period of service, or on medical evidence 
relating to the period after discharge, recording 
sufficient clinical findings, when considered in 
accordance with all other data of record, to support 
the conclusion that there exists a compensable or 
higher degree of disability from malaria.  
Hereafter, service connection will not be conceded 
based on notation in service records of history 
alone furnished by the veteran, nor will compensable 
ratings be assigned based on the veteran's 
unsupported claim or statement; however, 
determinations heretofore made will not be reversed 
on the basis of this change in policy.  The evidence 
of others under oath may be accepted to establish 
frequency of relapses or recurrences over a period 
of 1 year only, from date of last medically 
confirmed relapse or recurrence in service or 
subsequently.

38 C.F.R. § 4.88a, Code 6304, Note 1 (1994).

Note 2 states:

When evaluations are based on frequency of 
recurrences or relapses only, they will be assigned 
for a period of 1 year only from date of discharge 
or date established by medical evidence of record.  
At the expiration of this period, if medical 
evidence warranting an extension is not of record, 
the veteran will be notified that his compensation 
will be discontinued unless he submits evidence from 
a physician showing recurrent attacks or other 
disabling effects of malaria.  After a malaria 
rating has run 24 months, an extension, if 
warranted, will carry ending date at expiration of 
36 months from initial date of compensable rating.  
When this rating is assigned, veteran will be 
notified of ending date and of requirement that, to 
have rating continued or resumed after that date, he 
must report to Department of Veterans Affairs 
hospital, or outpatient clinic, or to a Department 
of Veterans Affairs fee-basis physician during an 
actual relapse of the disease. Following the 
expiration of the 36 months' period and the 
veteran's compliance with the requirement to report 
as indicated in this note, a prepared slide of the 
veteran's blood smear will be read in the local 
Department of Veterans Affairs laboratory, and, if 
the interpretation is positive, the prepared slide 
will be mailed in a suitable container addressed to 
the Director, Compensation and Pension Service, with 
proper identification of the veteran, including C-
number and time and place of smear, before further 
acceptance of the diagnosis of malaria for rating 
purposes.

38 C.F.R. § 4.88a, Code 6304, Note 2 (1994).

Under the current rating schedule, malaria as an active 
disease warrants a 100 percent disability rating. 38 C.F.R. § 
4.88b, Code 6304 (2001).  However, the "diagnosis of malaria 
depends on the identification of the malarial parasites in 
blood smears. If the veteran served in an endemic area and 
presents signs and symptoms compatible with malaria, the 
diagnosis may be based on clinical grounds alone.  Relapses 
must be confirmed by the presence of malarial parasites in 
blood smears.  Thereafter rate residuals such as liver or 
spleen damage under the appropriate system."  38 C.F.R. § 
4.88b, Code 6304, Note (2001).

The Board believes that the prior version of the rating 
schedule is more favorable to the veteran.  However, the 
preponderance of the evidence is against the assignment of a 
compensable disability rating for the veteran's malaria.  
There is no indication that the veteran suffers from any 
residuals of malaria.  In this case, the veteran's claim is 
supported only by his assertions that he has had relapses of 
his malaria manifested by chills on an occasional basis.  By 
his own admission, the veteran states that there are no 
medical records available to show any treatment.  The 
regulations specifically state that compensable ratings for 
malaria will not be assigned based on the veteran's 
unsupported claim or statements. 38 C.F.R. § 4.88a, Code 
6304, Note 1 (1994).  The Board realizes that the veteran 
must be given the benefit of the doubt with respect to 
unexplained fever of short duration which is controlled by 
malaria specific medication.  38 C.F.R. § 4.88 (1994).  
However, there is no competent medical evidence of any 
episodes of fever except for the veteran's unsubstantiated 
testimony and statements.  The Board also notes that there is 
absolutely no evidence which shows that the veteran has ever 
had a positive malaria blood smear test, even at the time he 
was apparently diagnosed with the disease during service.  
There is presently a complete lack of competent medical 
evidence showing any relapses or residuals of the veteran's 
service-connected malaria. The strong preponderance of the 
evidence in this case is against the veteran's claim.  
Therefore, a compensable rating for malaria must be denied.

III.  Service Connection for Bronchitis

A.  Direct Basis

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2001).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2001).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(2001); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had bronchitis during service; 
(2) whether he currently has a bronchitis disability; and, if 
so, (3) whether the current disability is etiologically 
related to the acute bronchitis during service.  The Board 
concludes that medical evidence is needed to lend plausible 
support for all of the issues presented by this case because 
they involve questions of medical fact requiring medical 
knowledge or training for their resolution.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); see also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001). 

Service medical records from February 1945 indicate that the 
veteran had chills, fever, chronic cough and general malaise 
for two days.  The medical history notes "malaria in July 
'44 (Guam campaign)."  However, the record specifically 
indicates that "recent malarial smear negative."  The 
diagnosis was acute bronchitis.  In February 1946, a 
separation examination of the veteran was conducted.  The 
veteran's respiratory system was "normal" and a chest x-ray 
was negative for any abnormalities. 

The veteran separated from active service in February 1946. 
He filed his claim for service connection for bronchitis in 
November 1991, almost half a century after service.  He 
indicated that he was treated by a private physician for 30 
years after service, but that the records of this treatment 
had been destroyed and were unavailable.  There are medical 
records dating from the early 1990s to present which show 
that the veteran was evaluated for pulmonary disorders.  
However, the disorders identified were chronic obstructive 
pulmonary disease and asbestos related disorders. 

In October 2001, a VA examination of the veteran was 
conducted.  The examining physician noted the veteran's long 
history of asbestos exposure and smoking.  The diagnosis 
included a diagnosis of chronic bronchitis.  However, the 
examining physician did not relate this disorder to the 
veteran's military service or to his one instance of acute 
bronchitis diagnosed during service.  

The preponderance of the evidence is against the veteran's 
claim for service connection for bronchitis on a direct 
basis.  The service medical records do show a single instance 
of acute bronchitis during service.  However, the illness was 
acute and transitory and had resolved prior to the veteran's 
February 1946 separation examination at which his respiratory 
system was normal and there were no lung abnormalities noted 
on chest x-ray.  Subsequent to service, there is a period of 
time of over 45 years for which there is simply no medical 
evidence available.  In 2001, over half a century after 
service the veteran has been diagnosed with chronic 
bronchitis.  There is no competent medical evidence which 
relates the current disability to service.  As such, service 
connection on a direct basis is denied.  

B.  Mustard Gas

The veteran has also claimed that he has developed chronic 
bronchitis as a result of exposure to mustard gas during 
service.  

Pursuant to 38 C.F.R. § 3.316 (2001), service connection may 
be established for the development of certain claimed 
conditions when there was exposure to specified vesicant 
agents during active military service.  When there was full-
body exposure to nitrogen or sulfur mustard gas during active 
service the listed conditions are chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung (except mesothelioma) cancer 
and squamous cell carcinoma of the skin.  When there was 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active service, the listed conditions are chronic 
laryngitis, chronic bronchitis, chronic emphysema, chronic 
asthma or chronic obstructive pulmonary disease.  When there 
was full-body exposure to nitrogen mustard during active 
service the listed condition is acute nonlymphocytic 
leukemia.  Service connection may not be established for any 
of these conditions if the claimed condition is due to the 
veteran's own willful misconduct or if there is affirmative 
evidence that establishes a nonservice-related condition or 
event as the cause of the claimed condition. 38 C.F.R. 
§ 3.316 (2001).

The October 2001 VA examination reveals that the veteran has 
a diagnosis of chronic bronchitis which is one of the 
diseases enumerated at 38 C.F.R. § 3.316 (2001).  Therefore, 
the key issue with respect to the veteran's claim is whether 
he received full body exposure to mustard gas during service.  

The veteran has made two distinct allegations about being 
exposed to mustard gas during service.  The veteran alleges 
that he was exposed to mustard gas during chemical warfare 
training when he was stationed at Camp Elliot in the San 
Diego area in 1943.  The veteran also alleges that the 
Japanese used chemical weapons on his unit during ground 
combat operations at Guam.  

The Board realizes that the nature of chemical warfare 
testing was secret; therefore, development of evidence 
regarding exposure during testing is often difficult.  
However, M21-1, Part 3, Chapter 5, Subchapter II, § 5.18 
provides information concerning the development of claims 
involving allegations of exposure to mustard gas and Lewisite 
during active service.   Section 5.18 e provides instructions 
on the development of evidence of exposure to chemical 
weapons agents for Navy veterans.   

The veteran served in the Marines Corps during World War II.  
VA has made numerous requests to the Department of Defense 
and to the Department of the Navy in an attempt to verify the 
veteran's allegations of mustard gas exposure.  In June 1997, 
the Navy indicated that mustard gas testing was not conducted 
at Camp Elliot.  Moreover, the Navy also indicated that there 
is no record of any use of mustard gas on Guam.  In December 
1998 the Army Chemical and Biological Defense Agency at 
Aberdeen Proving Grounds, Maryland responded to a request for 
additional information and indicated that there was "no 
mustard agent use by the Japanese against Allied Forces in 
the Pacific Theater."

The Board notes that the veteran claims that he was exposed 
to mustard gas in a combat situation against the Japanese and 
the provisions of 38 U.S.C.A. § 1154(b) are for 
consideration.  However, his statements are inconsistent with 
the official information from the service department that no 
mustard agent was used by the Japanese against Allied Forces 
in the Pacific Theater.  The Board finds the statement from 
the service department regarding this to be clear and 
convincing evidence rebutting the veteran's claim that he was 
exposed to mustard gas.

The veteran has submitted various lay statements from other 
veteran about mustard gas exposure.  However, these are not 
from people who served with the veteran at the times of his 
alleged exposure.  

In cases involving exposure to vesicant agents under 
38 C.F.R. § 3.316 "whether or not the veteran meets the 
requirements of this regulation [38 C.F.R. § 3.316], 
including whether or not the veteran was actually exposed to 
the specified vesicant agents, is a question of fact for the 
Board to determine after full development of the facts.  The 
Board, therefore, must consider the credibility of the 
veteran's testimony in light of all the evidence in the file.  
. . .  Thus, under this regulation, the Board is charged with 
the very difficult task of ascertaining what transpired more 
than fifty years ago with very little evidence to consider."  
Pearlman v. West, 11 Vet. App. 443 (1998).

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  The veteran does currently have 
chronic bronchitis.  However, there is no evidence, other 
than the veteran's assertions, that he was exposed to mustard 
gas during service.  VA has under taken all necessary 
development in an attempt to assist the veteran.  The result 
is that the service department indicates that the veteran was 
not exposed to mustard gas during service.  Therefore, 
service connection for chronic bronchitis as a residual of 
exposure to mustard gas is denied.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that specific 
VA regulations which provide for presumptive service 
connection for disabilities resulting from exposure to 
various toxins such as radiation or Agent Orange do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed.Cir. 1994).  The Board has already addressed the 
issue on the basis of direct service connection in the 
section above.  


ORDER

Entitlement to a compensable rating for malaria is denied.

Entitlement to service connection for bronchitis is denied.  



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, pleas e note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

